                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA

Creedence Energy Services, LLC,                )
                                               )
               Plaintiff,                      )
                                               )       ORDER OF DISMISSAL
       vs.                                     )
                                               )
Credence Oilfield Services, LLC                )
and Brianna Lundeen,                           )
                                               )       Case No. 1:17-cv-197
               Defendants.                     )


       Before the Court is a “Joint Motion for Entry of Order of Dismissal of Action Without

Prejudice and with Retained Jurisdiction,” filed on October 26, 2018. See Doc. No. 40. The Court

GRANTS the stipulation in its entirety (Doc. No. 40) and ORDERS that all claims in this matter be

dismissed, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, without prejudice and

with the court retaining jurisdiction to enforce the terms of the Parties’ Settlement Agreement.

       IT IS SO ORDERED.

       Dated this 30th day of October, 2018.

                                               /s/ Charles S. Miller, Jr.
                                               Charles S. Miller, Jr., Magistrate Judge
                                               United States District Court




                                                   1
